Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 04/28/2022. Claims 1, 2, 4, and 11-17 are pending for examination.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 7 from the end, ‘fist’ should read ‘first’.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US D795,791 S) in view of Matsushita (US 2015/0041034 A1) and Shinomiya (JP H06-239110 A, with English Machine Translation provided in a Previous Office Action).
Regarding claim 1, Zhang teaches a pneumatic tire (Fig. 1) comprising a plurality of main grooves extending in a tire circumferential direction (grooves marked main grooves in recreated Fig. 1 below) and a plurality of land portions which are partitioned by the plurality of main grooves and first and second contact patch ends (Fig. 1) wherein the plurality of main grooves comprise an outboard shoulder main groove arranged in outwardmost fashion when the tire is mounted on the vehicle (See Recreated Fig. 1 below),  an inboard shoulder main groove arranged in inwardmost fashion when the tire is mounted on the vehicle (See Recreated Fig. 1 below), and a first and second center main groove arranged between the shoulder main grooves (See Recreated Fig. 1 below).  
Zhang also teaches that the plurality of land portions comprise an outboard shoulder land portion partitioned by the outboard shoulder main groove and the first contact patch end (See Recreated Fig. 1 below), an inboard shoulder land portion partitioned by the inboard shoulder main groove and the second contact patch end (See Recreated Fig. 1 below), an outboard middle land portion partitioned by the outboard shoulder main groove and the first center main groove (See Recreated Fig. 1 below ), and an inboard  middle land portion partitioned by the inboard shoulder main groove and the second center main groove (See Recreated Fig. 1 below ).  Zhang also teaches that the outboard shoulder land portion comprises at least one outboard shoulder land groove (shoulder land groove on the outboard side in figure below) that is contiguous with the outboard shoulder main groove, the outboard middle land portion comprises at least one outboard middle land groove (middle land groove on the outboard side in figure below) that is contiguous the outboard shoulder main groove, the inboard shoulder land portion comprises at least one inboard shoulder land groove (shoulder land groove on the inboard side in figure below) that is contiguous with the inboard shoulder main groove, and the inboard middle land portion comprises a plurality of inboard middle land grooves (middle land groove on the inboard side in figure below) that are contiguous with the inboard shoulder main groove.
 Zhang also teaches that a way in which the at least one outboard shoulder land groove is inclined with respect to the tire circumferential direction and a way in which the at least one outboard middle land groove is inclined with respect to the tire circumferential direction are the same (both grooves are inclined in the same direction) and wherein a way in which the at least one inboard shoulder land groove is inclined with respect to the tire circumferential direction and a way in which the plurality of  inboard middle land grooves are inclined with respect to the tire circumferential direction are different (both grooves are inclined in different directions). Even though Zhang does not teach an indicator region that indicates the mounting orientation of the tire, it would have been obvious to add one since it is common and conventional to include indicators on asymmetric tires; for example, see paragraph [0027] of Matsushita. The addition of the indicator would have the added benefit of indicating proper mounting to a user.
	
    PNG
    media_image1.png
    618
    617
    media_image1.png
    Greyscale

	 Zhang teaches that the inboard middle land portion is in a shape of a rib that extends in continuous fashion in the tire circumferential direction (See Recreated Fig. 1 above; none of the grooves extends fully across the land area) and that all of the inboard plurality of middle land grooves are separated from the second center main groove (See Recreated Fig. 1 above). There are land grooves in the inboard middle land portion that are contiguous with the second center main groove; however, the inboard middle land grooves are the land grooves in the inboard middle land portion that are contiguous with the inboard shoulder main groove and all of those grooves are separated from the second center main groove. The claim does not preclude the existence of additional grooves in the inboard middle land portion that are contiguous with the second center main groove. Finally, figure 1 of Zhang (recreated above) shows that the land grooves on the inboard side of the tire are longer and extend further across the land areas than those on the outboard side of the tire. While Zhang doesn’t explicitly teach that the total groove length is longer on the inboard side of the tire, it would have been obvious to one of ordinary skill in the art as Zhang clearly shows that the grooves on the inboard side of the tire are longer than the grooves on the outboard side. However, Zhang does not teach that the widths of the middle land portions increasing with increasing distance from the inboard side.
In an analogous art, Shinomiya teaches a tire (Fig. 1(A)) where the widths of the land portions are decreased from one side of the tire to the other side (Para. [0012]). This will change the land-sea ratio such that the side of the tire with the larger land widths will have the larger land-sea ratio which will be the outboard side of the tire (Para. [0008]). Therefore, the widths of the middle land portions will increase with increasing distance from the inboard side of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Zhang and Matsushita with Shinomiya in order to have the widths of the land portions increase from the inboard side of the tire towards the outboard side of the tire. This modification will stabilize the tire during cornering (Shinomiya; Para. [0008]).
Regarding claim 2, Zhang teaches that the inboard shoulder main groove partially overlaps the inboard middle land groove in the tire width direction (see figure above).
Regarding claim 4, Zhang in view of Shinomiya teaches that the land-sea ratio (land area to void area) is larger on the outboard side of the tire than the inboard side (Shinomiya; Para. [0008]). When the outboard side of the tire has a larger land-sea ratio, the void fraction will be lower than on the inboard side of the tire.
Claims 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2019/0118580 A1) in view of Takemoto (US 2016/0152090 A1).
Regarding claim 11, Suzuki teaches a pneumatic tire (Para. [0051]) comprising a plurality of main grooves extending in a tire circumferential direction (Fig. 1, Ref. Num. 3) and a plurality of land portions which are partitioned by the plurality of main grooves and first and second contact patch ends (Fig. 1, Ref. Num. T) wherein the plurality of main grooves comprise an outboard shoulder main groove arranged in outwardmost fashion when the tire is mounted on the vehicle (Fig. 1, Ref. Num. 3D),  an inboard shoulder main groove arranged in inwardmost fashion when the tire is mounted on the vehicle (Fig. 1, Ref. Num. 3A), and a first (Fig. 1, Ref. Num. 3C) and second (Fig. 1, Ref. Num. 3B) center main groove arranged between the shoulder main grooves. 
Suzuki also teaches that the plurality of land portions comprise an outboard shoulder land portion partitioned by the outboard shoulder main groove and the first contact patch end (Fig. 1, Ref. Num. 4E), an inboard shoulder land portion partitioned by the inboard shoulder main groove and the second contact patch end (Fig. 1, Ref. Num. 4D), an outboard middle land portion partitioned by the outboard shoulder main groove and the first center main groove (Fig. 1, Ref. Num. 4C), and an inboard middle land portion partitioned by the inboard shoulder main groove and the second center main groove (Fig. 1, Ref. Num. 4B).  Suzuki also teaches that the outboard shoulder land portion comprises at least one outboard shoulder land groove (Fig. 1, Ref. Num. 14) that is contiguous with the outboard shoulder main groove, the outboard middle land portion comprises at least one first outboard middle land groove (Fig. 1, Ref. Num. 10; the one that is contiguous with the outboard shoulder main groove and the circumferential narrow groove) that is contiguous the outboard shoulder main groove and is separated from the first center main groove and at least one second outboard middle land groove (Fig. 1, Ref. Num. 10; the one that is contiguous with the first center main groove and the circumferential narrow groove) that is contiguous the first center main groove and is separated from the outboard shoulder main groove, the inboard shoulder land portion comprises at least one inboard shoulder land groove (Fig. 1, Ref. Num. 13) that is contiguous with the inboard shoulder main groove, and the inboard middle land portion comprises a plurality of inboard middle land grooves (Fig. 1, Ref. Num. 7) that are contiguous with the inboard shoulder main groove. The instant application defines that sipes with a diameter of less than 1.2 mm are considered land grooves (Instant Specification Para. [0033]) so the narrow grooves of Suzuki read on the land grooves in the instant claims.
 Suzuki also teaches that a way in which the at least one outboard shoulder land groove is inclined with respect to the tire circumferential direction and a way in which the at least one first outboard middle land groove is inclined with respect to the tire circumferential direction are the same (both grooves are inclined in the same direction) and wherein a way in which the at least one inboard shoulder land groove is inclined with respect to the tire circumferential direction and a way in which the plurality of  inboard middle land grooves are inclined with respect to the tire circumferential direction are different (both grooves are inclined in different directions). Suzuki teaches that indicator regions that indicate an orientation to mount the tire on the vehicle are included on the sidewall (Para. [0081]). Suzuki teaches that both the first and second outboard middle land grooves (Fig. 1, Ref. Num. 10) are formed by a first narrow groove (sipe) that has a diameter of 0.4 mm to 1.2 mm (Para. [0073]); however, Suzuki does not teach that the land grooves are formed as a union of a first sipe and a groove where the first sipe is longer than the first width groove.
In an analogous art, Takemoto teaches sipes (Fig. 1, Ref. Num. 10B) in the outboard middle land portion (Fig. 1, Ref. Num. 7B) where the sipe has a widened part (Fig. 3, Ref. Num. 15) that has a width of not less than 2 mm (Para. [0074], [0093]) that is formed at the main groove and a has a length shorter than the length of the sipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Takemoto to form both the first and second sipes with a widened part (first and second width grooves) at the intersection with the main groove that is shorter than the length of the first and second sipe. This modification will give the land grooves a portion where the walls do not contact each other during running which will help prevent hydroplaning (Takemoto; Para. [0076]).
Regarding claim 14, Suzuki teaches that the outboard shoulder land groove (Fig. 1, Ref. Num. 14) is formed by a third narrow groove (sipe) that has a diameter of 0.4 mm to 1.2 mm (Para. [0073]); however, Suzuki does not teach that the land groove is formed as a union of a third sipe and a groove where the third sipe is longer than the third width groove. Every other outboard shoulder land groove will be defined as the third sipe.
In an analogous art, Takemoto teaches sipes (Fig. 8, Ref. Num. 12) in the outboard shoulder land portion (Fig. 1, Ref. Num. 8B) where the sipe has a widened part (Fig. 8, Ref. Num. 25) that has a width of not less than 2 mm (Para. [0074], [0126]) that is formed at the main groove and a has a length shorter than the length of the sipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Takemoto to form the third sipe with a widened part (third width grooves) at the intersection with the main groove that is shorter than the length of the third sipe. This modification will maintain the rigidity of the outboard land area and improve the steering ability on dry roads (Takemoto; Para. [0126]).
Regarding claim 15, Suzuki teaches that the inboard shoulder land groove (Fig. 1, Ref. Num. 13) is formed by a fourth narrow groove (sipe) that has a diameter of 0.4 mm to 1.2 mm (Para. [0073]); however, Suzuki does not teach that the land groove is formed as a union of a fourth sipe and a groove where the fourth sipe is longer than the fourth width groove. Every other inboard shoulder land groove will be defined as the fourth sipe.
In an analogous art, Takemoto teaches sipes (Fig. 1, Ref. Num. 12) in the inboard shoulder land portion (Fig. 1, Ref. Num. 8A) where the sipe has a widened part (Fig. 1, Ref. Num. 25) that has a width of not less than 2 mm (Para. [0074], [0123]) that is formed at the main groove and a has a length shorter than the length of the sipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Takemoto to form the fourth sipe with a widened part (fourth width grooves) at the intersection with the main groove that is shorter than the length of the fourth sipe. This modification will improve the wet performance and wandering performance (Takemoto; Para. [0123]).
Regarding claim 16, Suzuki teaches that the outboard shoulder land groove (Fig. 1, Ref. Num. 14) is formed by fifth narrow groove (sipe) that has a diameter of 0.4 mm to 1.2 mm (Para. [0073]); however, Suzuki does not teach that the land groove is formed as a union of a fifth sipe and a groove where the fifth sipe is longer than the fifth width groove. Every other outboard shoulder land groove will be defined as the fifth sipe.
In an analogous art, Takemoto teaches sipes (Fig. 8, Ref. Num. 12) in the outboard shoulder land portion (Fig. 1, Ref. Num. 8B) where the sipe has a widened part (Fig. 8, Ref. Num. 25) that has a width of not less than 2 mm (Para. [0074], [0126]) that is formed at the main groove and a has a length shorter than the length of the sipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Takemoto to form the fifth sipe with a widened part (fifth width grooves) at the intersection with the main groove that is shorter than the length of the fifth sipe. This modification will maintain the rigidity of the outboard land area and improve the steering ability on dry roads (Takemoto; Para. [0126]).
Regarding claim 17, Suzuki teaches that the inboard shoulder land groove (Fig. 1, Ref. Num. 13) is formed by a sixth narrow groove (sipe) that has a diameter of 0.4 mm to 1.2 mm (Para. [0073]); however, Suzuki does not teach that the land groove is formed as a union of a sixth sipe and a groove where the sixth sipe is longer than the sixth width groove. Every other inboard shoulder land groove will be defined as the sixth sipe.
In an analogous art, Takemoto teaches sipes (Fig. 1, Ref. Num. 12) in the inboard shoulder land portion (Fig. 1, Ref. Num. 8A) where the sipe has a widened part (Fig. 1, Ref. Num. 25) that has a width of not less than 2 mm (Para. [0074], [0123]) that is formed at the main groove and a has a length shorter than the length of the sipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Takemoto to form the sixth sipe with a widened part (sixth width grooves) at the intersection with the main groove that is shorter than the length of the sixth sipe. This modification will improve the wet performance and wandering performance (Takemoto; Para. [0123]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0282651 A1) in view of Takemoto (US 2016/0152090 A1) as applied to claim 11 above, and further in view of Takahashi (US 2016/0039249 A1).
Regarding claim 12, Suzuki in view of Takemoto teaches that the land grooves are sipes with a very small width; however, they do not teach that the total length on the inboard side of a tire equatorial plane is larger than the total area on the outboard side. 
In an analogous art, Takahashi teaches a tire with sipes (Fig. 2, Ref. Num. 24) where there are up to 3.5 times more sipes on the inside of the tire than the outside (Para. [0015]) which would make the sipes on the inside of the tire have up to 3.5 time more length than the outside. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki and Takemoto with Takashi in order to have up to 3.5 times more sipes (land grooves) on the inside of the tire than on the outside. This modification will help the tire maintain an optimum balance between steering on dry roads and on snow (Takahashi; Para. [0030]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2017/0282651 A1) in view of Takemoto (US 2016/0152090 A1) and Takahashi (US 2016/0039249 A1) as applied to claim 12 above, and further in view of Shinomiya (JP H06-239110 A).
Regarding claim 13, Suzuki in view of Takemoto and Takashi does not teach that the widths of the middle land portions increases with increasing distance from the inboard side.
In an analogous art, Shinomiya teaches a tire (Fig. 1(A)) where the widths of the land portions are decreased from one side of the tire to the other side (Para. [0012]). This will change the land-sea ratio such that the side of the tire with the larger land widths will have the larger land-sea ratio which will be the outboard side of the tire (Para. [0008]). Therefore, the widths of the middle land portions will increase with increasing distance from the inboard side of the tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki, Takemoto, and Takashi with Shinomiya in order to have the widths of the land portions increase from the inboard side of the tire towards the outboard side of the tire. This modification will stabilize the tire during cornering (Shinomiya; Para. [0008]).
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Zhang in view of Matsushita and Shinomiya do not teach that ‘all of the plurality of inboard middle land grooves is separated from the second center main groove’. However, while there are land grooves in the inboard middle land portion that are contiguous with the second center main groove, the inboard middle land grooves are the land grooves in the inboard middle land portion that are contiguous with the inboard shoulder main groove and all of those grooves are separated from the second center main groove. The claim does not preclude the existence of additional grooves in the inboard middle land portion that are contiguous with the second center main groove.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749